


109 HR 5809 IH: To amend the Internal Revenue Code of 1986 to increase

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5809
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Ms. Hart (for herself
			 and Mr. Baird) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  and extend the energy efficient commercial buildings
		  deduction.
	
	
		1.Short titleThis Act may be cited as the Energy
			 Efficient Buildings Act of 2006.
		2.Increase and
			 extension of energy efficient commercial buildings deduction
			(a)Increase in
			 amount of deductionSection 179D of the Internal Revenue Code of
			 1986 (relating to energy efficient commercial buildings deduction) is
			 amended—
				(1)in subsection
			 (b)(1)(A) by striking $1.80 and inserting $2.25,
			 and
				(2)in subsection
			 (d)(1)(A) by striking $.60 for $1.80 and inserting $.75
			 for $2.25.
				(b)ExtensionSubsection
			 (h) of section 179D of such Code (relating to termination) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2010.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2006.
			
